299 S.W.3d 31 (2009)
STATE of Missouri, Appellant,
v.
Patrick TOBIAS, Respondent.
No. ED 91987.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 17, 2009.
Craig Johnston, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, Terrence Messonnier, Co-Counsel, for Respondent.
*32 Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
The defendant, Patrick Tobias, appeals his conviction after a jury trial for murder in the first degree pursuant to section 569.140 RSMo (2000)[1] and for armed criminal action pursuant to section 571.015. The defendant was sentenced to life in prison without parole. He raises two points on appeal, arguing that the trial court abused its discretion in denying his motion for new trial and overruling his objections during the State's closing argument.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000), unless otherwise noted.